Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 8/21/19 was considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the h1 and h2 heights must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is written like a claim.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1recites “the third lens group that consists of a second cemented lens” in line11. However, the second lens group includes a plurality of cemented lenses. Thus, it is unclear how the third lens group has a second cemented lens group. Claim 1, line 15 also recites “a fourth lens group that has a negative refractive power and includes a third cemented lens”. However the claim limitations include more than three cemented lenses before the fourth group. Thus, claimed numbered of cemented lenses is unclear and claims 1 is indefinite. 
Claims 2-20 inherit their indefiniteness from claim 1 from which they depend.
Claims 1-20 will be examined as best understood by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki (EP2876481) in view of Fujimoto et al (US20060203354).
Regarding claim 1, Yamawaki teaches an immersion microscope objective comprising: a first lens group (L1, L2) that consists of a first cemented lens (L1, L2) and has a positive refractive power (paragraph 63), the first cemented lens consisting of a planoconvex lens (L1) having a plane surface facing an object and a first meniscus lens (L2) having a concave surface facing the object (see figure 1), the first meniscus lens (L2) having a thickness on an optical axis that is greater than a radius of curvature of a lens surface of an image side of the first meniscus lens; a second lens group (L3-L12) that includes a plurality of cemented lenses (L5, L6, L7 ; L8,L9; and L10, L11,L12) and has a positive refractive power;
a third lens group (L13-L14) that consists of a second cemented lens with a meniscus shape that has a concave surface facing an image (see figure 2); and
a fourth lens group (L15, L16, L17) that has a negative refractive power and includes a third cemented lens (L16, L17) consisting of a plurality of meniscus lenses, each of the plurality of meniscus lenses having a concave surface facing the object, wherein the object, the first lens group, the second lens group, the third lens group, and the fourth lens group are arranged in this order (see figure 1 and 2≤h1/h2≤4 (1) where hl indicates a height of an axial marginal ray at a lens surface that is the closest to the object among lens surfaces of the second cemented lens, and h2 indicates a height of an axial marginal ray at a lens surface that is the closest to the image among lens surfaces of the second cemented lens. Yamawaki illustrates the ray heights at the object side is wider than the image side of the second cemented lens (L13-L14) in the third group; thus, the value of h1 would be larger than h2. However, Yamawaki fails to specifically disclose the first meniscus lens (L2) having a thickness on an optical axis that is greater than a radius of curvature of a lens surface of an image side of the first meniscus lens; and satisfying 2≤h1/h2≤4 (1). 
 In the same field of endeavor, Fujimoto teaches an microscope objective comprising: a first lens group (G1) that consists of a first cemented lens (L1, L2) and has a positive refractive power (paragraph 76), the first cemented lens consisting of a planoconvex lens (L1) having a plane surface facing an object and a first meniscus lens (L2) having a concave surface facing the object (see figure 2), the first meniscus lens (L2) having a thickness on an optical axis that is greater than a radius of curvature of a lens surface of an image side of the first meniscus lens (paragraph 74,78); a second lens group (G2, G3) that includes a plurality of cemented lenses and has a positive refractive power (paragraph 76);
a third lens group (G4) that consists of a second cemented lens with a meniscus shape that has a conca1e surface facing an image (see figure 2); and
a fourth lens group (G5) that has a negative refractive power (paragraph 76). Thus, it would have been also obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yamawaki to include a first meniscus with greater thickness than the value of its image side radius of curvature, since Fujimoto teaches designing the first lens group to correct Petzval’s 
	Yamawaki-Fujimoto fails to specifically disclose satisfying 2≤h1/h2≤4 (1). Since Yamawaki teaches h1 is larger than h2, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Additionally, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yamawaki-Fujimoto combination to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, Yamawaki teaches the immersion microscope objective of claim 1, wherein the second lens group (L3-L12) includes a cemented triplet lens (L5, L6, L7).
Regarding claim 3, Yamawaki teaches the immersion microscope objective of claim 1, wherein the second lens group (L3-L12) further includes a first single lens (L3 or L4) that has a positive refractive power (paragraph 63).
Regarding claim 4, Yamawaki teaches the immersion microscope objective of claim 2, wherein the second lens group (L3-L12) further includes a first single lens (L3 or L4) that has a positive refractive power. 
Regarding claim 5, Yamawaki fails to specifically disclose the immersion microscope objective of claim 3, wherein the first single lens is a meniscus biconvex lens, and the immersion microscope objective satisfies the following 0≤R1|/|R2|≤1 (2) where Rl indicates a radius of curvature of a lens surface of an object side of the first single lens, and R2 indicates a radius of curvature of a lens surface of an image side of the first single lens.  
	Fujimoto teaches the first single lens (L3) can be a biconvex (paragraph 52). However, Yamawaki-Fujimoto combination fails to specifically disclose conditional expression: 0≤R1|/|R2|≤1 (2) where Rl indicates a radius of curvature of a lens surface of an object side of the first single lens, and R2 indicates a radius of curvature of a lens surface of an image side of the first single lens. However it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Additionally, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yamawaki-Fujimoto combination to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, see Examiner’s notes in claim 5. 
Regarding claim 7, Yamawaki teaches the immersion microscope objective of claim 3, wherein the first single lens (L3 or L4) is located between the first lens group(L1, L2) and a cemented lens (L5, L6, L7) that is the closest to the object among the cemented lenses included in the second lens group-see figure 1.
Regarding claim 8, Yamawaki teaches the immersion microscope objective of claim 4, wherein the first single lens(L3 or L4) is located between the first lens 
Regarding claim 9, Yamawaki teaches the immersion microscope objective of claim 5, wherein the first single lens (L3 or L4) is located between the first lens group(L1, L2) and a cemented lens (L5, L6, L7) that is the closest to the object among the cemented lenses included in the second lens group-see figure 1.
Regarding claim10, Yamawaki teaches the immersion microscope objective of claim 6, wherein the first single lens (L3 or L4) is located between the first lens group(L1, L2) and a cemented lens (L5, L6, L7) that is the closest to the object among the cemented lenses included in the second lens group-see figure
Regarding claim 11, Yamawaki teaches the immersion microscope objective of claim 1, wherein the fourth lens group (L15, L16, L17) includes a second single lens that is a biconcave lens (L15).
Regarding claim 12, Yamawaki teaches the immersion microscope objective of claim 2, wherein the fourth lens group (L15, L16, L17) includes a second single lens that is a biconcave lens (L15).
Regarding claim 13, Yamawaki teaches the immersion microscope objective of claim 3, wherein the fourth lens group (L15, L16, L17) includes a second single lens that is a biconcave lens (L15).
Regarding claim 14, Yamawaki teaches the immersion microscope objective of claim 4, wherein the fourth lens group (L15, L16, L17) includes a second single lens that is a biconcave lens (L15).
Regarding claim 15, Yamawaki teaches the immersion microscope objective of claim 5, wherein the fourth lens group (L15, L16, L17) includes a second single lens that is a biconcave lens (L15).

 Regarding claim 17, Yamawaki teaches the immersion microscope objective of claim 7, wherein the fourth lens group (L15, L16, L17) includes a second single lens that is a biconcave lens (L15).
Regarding claim 18, Yamawaki teaches the immersion microscope objective of claim 8, wherein the fourth lens group (L15, L16, and L17) includes a second single lens that is a biconcave lens (L15).
Regarding claim 19, Yamawaki teaches NA value slightly below 1.4. Fujimoto teaches a NA> 1.4 (see paragraph 57).  Yamawaki-Fujimoto combination fails to specifically disclose the claimed equation -2≤∆z1/DOFe≤2. However it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Additionally, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yamawaki-Fujimoto combination to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 20, Yamawaki-Fujimoto combination fails to specifically disclose the claimed equation 9mm ≤ Yreso x lβl≤20 mm. However it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abe (US20170261736) teaches an immersion microscope objective with two groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH